DETAILED ACTION
	This office action is in response to amendment filed on August 18, 2022.  In accordance with this amendment, claims 1-2, 6, 9, 10, 12-14, 16-17, and 19-20 have been amended, claims 3-5, 7-8, 11, 15, and 18 have been canceled, while new claims 21-23 have been added.
Claims 1-2, 6, 9-10, 12-14, 16-17, and 19-23 are pending (claims 6, 12-14, and 23 being withdrawn from consideration as being related to a non-elected Group).  Claims 1 and 17 are in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted independent claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: regarding the combination of features as a whole and as arranged, this new claim (broader than originally examined; also different in scope) now claims a “first non-planar waveguide” structure and a “second non-planar waveguide” structure in combination with the sub-particulars found in the “second non-planar waveguide” paragraph.  Those particulars in combination, and in view of the context of Fig. 2A, present a new combination of features, as a whole and as arranged, in comparison to those examined initially in original claims 1-20.  Further, features of the “single” horizontal section are added, as well as the Examiner’s citation to potential non-statutory double patenting (DP) rejections in conflict with the parent patent ‘877 claims.  Parent Patent ‘877 claims two non-planar waveguide structures with similar features as newly presented claim 23.  Claims 6 and 12-14 are also withdrawn from consideration as being dependent from claim 23.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6, 12-14, and 23 (with claim 23 as the independent) are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 16 and 22 are objected to because of the following informalities: regarding claim 16, the terms “vertically sections” and “horizontally sections” should be corrected.  Regarding claim 22, the typo “structure are one a different plane” should read “structure are on a different plane.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding independent claim 17, the language “wherein the non-planar waveguide structure includes a single horizontal section….” is subject matter which was not described by the specification in such a way to reasonably convey that possession of such a feature was had at the time the application’s effective filing date.  The plain meaning of a term / identifier such as “single” means one and only and one of such feature.  For example, such claiming terminology would mean that only one horizontal section is found in the non-planar waveguide.  However, upon review of the specification and drawings, such a feature is not supported by the original specification (and is also considered new matter).  All non-planar waveguides in the application have (and require) a first horizontal section and then parallel horizontal sections.  See Applicant’s Figs. 1, 2A, 3, 4, etc, and current independent claim 1.  For these reasons, the terminology “includes a single horizontal section” is not clearly enabled under 35 U.S.C. 112(a).  Claims 19 and 20 are also rejected herein as being dependent from claim 17.  

Allowable Subject Matter
Claims 1, 2, 9, 10, 16, and 21-22 are allowed over the closest prior art.  Note that claims 16 and 22 are objected-to above, but are merely typos that can be easily corrected.  Such typos do not affect the scope of the invention in either claim 16 or 22.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Evanchuk US ‘020; Chu US ‘702; Piede US ‘873; Greenstein US ‘194; Sequira US ‘500) does not expressly teach or reasonably suggest, in combination, each and every limitation as amended into claim 1 on August 18, 2022.  In particular, see this amendment in the context of the specification, at least Figs. 1 and 3 (a first planar waveguide and a second non-planar waveguide as arranged).  The Examiner is unable to present a prima facie case of obviousness to independent claim 1, as a whole and as arranged, based on those requirements under 35 U.S.C. 103.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 6-13), filed August 18, 2022, with respect to the claim amendments to independent claim 1, have been fully considered and are persuasive.  Based on the narrowing amendments of independent claim 1, all prior art rejections mailed on May 18, 2022 have been withdrawn.  Claims 1, 2, 9, 10, 16, and 21-22 now serve to patentably distinction from the closest prior art.
The amendments to independent claim 17 have necessitated the 35 U.S.C. 112(a) rejections above for lack of enablement and presentation of new matter for “single.”  Further, Applicant’s amendment to present new independent claim 23 are restricted by original presentation (with dependent claims 6 and 12-14).
  
This action is made FINAL.  In order to place this application in condition for allowance, claims 16 and 22 (objected to) should be corrected; while claims 17, 19, 20, 6, 12-14, and 23 should be formally canceled.  

Conclusion
Applicant's amendment filed August 18, 2022 have necessitated any new ground(s) of rejection, or shift(s) of rejection, as presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 31, 2022